DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Note: Change in Examiner
The Examiner of record is now Genevieve Alley, Art Unit 1617.  Therefore, future correspondence should reflect such changes.  Also, at the end of the Action is the information regarding the SPE and the Art Unit.

Withdrawn Claim Objections/Rejections
All rejections pertaining to claim 2 are moot because the claim was cancelled in view of the amendments filed on 11/18/21.
The previous rejections of claims 1-4, 7-11 and 15-52 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby partially withdrawn in view of the claim amendments filed on 11/18/21. See below 112 section for maintained and new rejections.
	The rejections of:
claims 1, 4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN 103 222 961
is hereby withdrawn in view of the claim amendments filed on 11/18/21.

Oath/Declaration
Declaration filed under 37 C.F.R. 1.132 on 11/18/21 has been fully considered but is not persuasive to overcome the obviousness conclusion of this case (See Response to Arguments section for discussion of why such was not found persuasive).

New Claim Objections
Claims 10, 22-23, 31, 42 and 46 objected to because of the following informalities:  
Claim 10 recites “…C1-C6 (or C1-C4) alkyl, C2-C6 (or C1-C4)…”. It is suggested to either delete the phrases “(or C1-C4)” or delete the parentheses. 
Claim 22 recites “albumin”. It is suggested to amend this to read “albumin”.
Claim 23 recites “(b) adding at least one dithiocarbamate dissolved in an aqueous solvent in the dithiocarbamate in the range from 1 uM to 100 mM; (c) simultaneously with step (b) or subsequently to step (b), adding a metal salt solution in an aqueous solvent, having the metal salt concentration in the range from 1 uM to 100 mM”. The Examiner suggests deleting “in the diothiocarbamate” or alternatively, change the format in step (c): “…adding at least one dithiocarbamate dissolved in an aqueous solvent, having the dithiocarbamate concentration in the range from 1 uM to 100 mM”. Claims 42 and 46 also have similar language as stated above and the Examiner suggests the same correction.
Claim 31 recites “CuET” without first defining it. The Examiner suggests amending the claim to read “bis(diethyldithiocarbamate)copper (CuET)”.


Duplicate Claims – CAUTION

Applicant is advised that should claims 47 and 48 be found allowable, claims 47 and 48 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  In the instant case, both claims encompass the same process dependent on the same claim.  Therefore, there does not appear to be any difference in scope between the two claims.

New Claim Rejections - 35 USC § 112(a), Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 29, 31-32 and 37 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the 
The claims broadly embrace a method of treatment comprising the step of administering a therapeutic agent and/or diagnostic agent comprising the molecular complex according to claim 1 to a subject in need thereof, necessitating structure/function relationships.
The specification only describes the treatment of cancer and not any treatment of any and all diseases and disease states. However, in the absence of the compounds being used in all disease states, the artisan, would not have accepted that applicant was in possession of the claimed method of use. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did 'little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.')  Mere indistinct terms (such as known classes of compounds which are now claimed based on a limited functional capability, such as “an ophthalmic agent” however, may not suffice to meet the written description requirement. This is particularly true when known compound classes, which otherwise meet the written description requirement, are limited to a smaller subgroup claimed in purely functional terms, such as the case in the instant claims. See Univ. of Rochester v. G.D. Searle, 69USPQ2d 1886 (CAFC 2004) at 1892, stating: The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added). Conversely, a description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997). This is analogous to enablement of a genus under Section 112, l[ 1, by showing the enablement of a representative number of species within the genus. A genus of diseases or disorders can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP §2163. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species 

New Claim Rejections - 35 USC § 112(a), Scope of Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29, 31-32 and 37 are rejected under 35 U.S.C. 112(a), while being enabling for method of treating cancer, does not reasonably provide enablement for a method of treating any and all diseases in any disease state.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
This rejection is based on the absence of an enabling disclosure for the method of treating any and all diseases in any disease state. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, 
	MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass methods of treating any and all diseases in any disease state in any patient population. However, the specification does not provide an enabling disclosure for such. 
The specification teaches that CuET-albumin nanoparticle shows significant effect on the tumor growth (Fig. 14) and cytotoxicity tests on cancer cell lines (Examples). 
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention. The specification merely discloses methods for treating cancer. 
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to treat any and all diseases in any disease state in any patient population, as claimed in the instant application.
Therefore, in view of the art recognized high level of unpredictability of treatment of all diseases, and the large quantity of research required to define these unpredictable 

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 24, 29-32 and 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is unclear.  Claim 9 does not set forth proper Markush language: “from the group consisting of” and using “and before the last component of the claim (see lines 5 and 8).
Claim 24 is unclear. Claim 24 recites “(b) simultaneously with step (b) or subsequently with step (b)”.  It is unclear how a step can be performed simultaneously or subsequently to the same step.
Claims 29-30 is unclear. It is unclear how administration of a “diagnostic agent” can treat anything in a subject. By definition, a “diagnostic agent” does not treat anything.

Claim 30 recites the limitation "the therapy" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is unclear what this limitation refers to and how to interpret the claim.
Claims 31-32 and 37 depend from claim 29, and have thus been included in the rejection.

New Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 does not further limit the subject matter of claim 1 because it recites species which require the form to not be particulate form, which is required by instant claim 1. For example, drops cannot be in particulate form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-4, 7-11 and 15-53 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 103222961; of record) in view of Lind et al. (US 20060040980; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tang et al. teach molecular complexes of copper diethyldithiocarbamate and human serum albumin in particle form. See figure 1. See also caption to figure 1 (“Figure 1 Transmission electron micrograph of Cu (DDC)2 human serum albumin nanoparticles.”). See also paragraphs [0002] and [0003] showing the “DDC” in Cu (DDC)2 to be “copper diethyldithiocarbamate” which meets the limitations in dependent claims 7 and 11. Example 1 of Tang et al. shows the size of these particles to be in the range of “120 nm to 160 nm” which falls within the claimed range of “2-200 nm” in claim 4. See Example 1. The concentration of copper diethyldithiocarbamate is taught in page 4 of translation Para [7]. The method by which the composition is formed is taught to be ultrasonic method, a high pressure homogenization and a micro-jet method. In the preparation process using the micro-jet method: Cu (DDC) 2 is dissolved in an organic solvent, added to an aqueous protein solution with a concentration of 0.05% to 25% under an ice bath condition of 0-10 °C, and transferred to a micro-jet circulation after high-speed shearing. Then, the organic solvent was evaporated under reduced 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Tang et al. does not teach the specific zeta-potential, as required by instant claims 16 and 38-39. However, such deficiency is cured by Lind et al. Although Tang et 
	Lind et al. is directed to ionophores as cancer chemotherapeutic agents (Title).	
Lind et al. teach the anti-cancer uses of compounds, such as, diethyldithiocarbamate-metal complex, such as copper or albumin-metal complexes. See Para [0010]. The use of tablets and capsules in combination with sugars is taught in Para [0078]. Lind et al. in Para [[0076] teach that the composition of the invention may be manufactured in manners generally known for preparing pharmaceutical formulations, e.g., using conventional technique, such as mixing, dissolving, granulating, emulsifying, encapsulating, entrapping or lyophilizing. Lind et al. teach that the composition may be formulated into an aqueous solution using physiologically compatible buffers. See Para [0077]. Lind et al. further teach that that aqueous solution of the active compound can be in a water-soluble form. See Para [0083]. The use of a multi-dose container is taught in Para [0082]. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Tang et al. and Lind et al. are each directed to compositions used to treat cancer.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and formulate a diethyldithiocarbamate-metal complex in an aqueous non-organic solution as taught by Lind et al., as instantly claimed, with a reasonable expectation of success, at the time 
The determination of the zeta potential is considered to be within the skill of the artisan in the absence of evidence to the contrary. Furthermore, since the prior art uses the same diethyldithiocarbamate metal complex, such composition is expected to have the same zeta potential in the absence of evidence to the contrary. 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that Tang et al. (i.e., the ‘961 disclosure) is not carried out in aqueous solvent (Remarks: p. 14). 
This is not found persuasive.  In response, and as indicated in the instant rejection, Tang et al. teach wherein the organic solvent is evaporated under reduced pressure; that is, the organic solvent is removed, so the final product of the composition does not contain organic solvent. Additionally, the 103 rejection provides a teaching, suggestion and motivation as to why one of ordinary skill in the art would use aqueous solvent (see rejection for details).
Applicants argue that particles taught by Tang et al. have a core-shell structure, whereas the particles of the instantly claimed invention have the form of a molecular complex (Remarks: p. 14).
typically bound together by non-covalent interactions to form the molecular complex, but it is noted that this is not part of the special definition in the specification. Further, because it states “typically”, one of ordinary skill in the art would know that it is not a requirement of the complex. It is also noted, that cores and shells of a nanoparticle can interact in a non-covalent manner.
With regards to the data presented in the Declaration, (a) Applicants argue that Examples 3-5 of the prior art (Tang et al.) have sizes larger than 200 nm. (b) Applicants argue that nanoparticles of the present invention (OL1) are about 60 nm and do not display an orderly shape and furthermore, show no signs of core-shell organization (Remarks: p. 18). (c) Applicants argue that the sample of OL1 is unchanged after 10 days and after 12 months, whereas other samples show precipitates on the bottom of the vial and a visibly lighter color (Remarks: p. 20). (d) Applicants argue that sample OL1 is significantly more toxic in both cell lines and for both types of treatments (directing attention to Figure 4 (Remarks: p. 23).
This is not found persuasive. In response and as indicated in the instant rejection, (a) the particles produced by the methods described in Examples 1-5 of Tang et al. resulted in particle size ranging from 120-160 nm, which overlaps with the claimed ranges. It is also noted that the figures presented in the Remarks (p. 16) and Declaration are not legible (both the photos and scale). (b) With regards to “60 nm” and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617